DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on December 9, 2021 have been entered. 
Claims 1, 2, 11, and 18 have been amended. 
Claims 8-10 have been canceled. 

Response to Arguments
Applicant’s arguments filed on December 9, 2021 have been considered but are moot in view of the new grounds of rejection. 

















Claim Objections
Claims 2 and 18 are objected to because of the following informality:

	Claim 2 	“identify the third message topic of the second message” should read (ONLY Examiners’ suggestion) “identify the third message topic of the third message.” 
“publish the third message to the second message topic” should read (ONLY Examiners’ suggestion) “publish the third message to the third message topic.”

Claim 18	“responsive to verifying the topic the mobile device subscribed to matches the message topic, send the message in the second format to the mobile device” should read (ONLY Examiners’ suggestion) “responsive to verifying mobile device is subscribed to matches the message topic, send the message in the second format to the mobile device.”
“a mobile device wireless” should read (ONLY Examiners’ suggestion) “a wireless mobile device.”

Appropriate correction is required.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thornburg et al. (Pub. No. US 2018/0232959), hereinafter Thornburg, in view of Petersen et al. (Patent No. US 2015/0281374), hereinafter Petersen.
             
Claim 1. 	Thornburg discloses a vehicle, comprising:  
a human-machine interface (HMI) controller configured to provide an in-vehicle HMI (Parag. [0018] and Fig. 8; (The art teaches that an enhanced central gateway, in an in-vehicle network, provides services in support of dynamic human-machine interface (HMI)));  
		an electronic control unit (ECU), configured to control a vehicle operation (Parag. [0021-0022]; (The art teaches that the vehicle includes a plurality of electronic control units (ECUs) configured to perform and manage various vehicle functions)); and 
a gateway controller connected to the HMI controller and to the ECU via an in-vehicle network (Parag. [0018-0019]; (The art teaches that the enhanced central gateway (ECG) is configured to support existing gateway functionality, support higher-speed in-vehicle networks, provide for enhanced connectivity and enterprise functions, address cyber security, provide for ad-hoc general purpose computing within the vehicle, support an information architecture instead of a data architecture, and provides services in support of dynamic human-machine interface (HMI). The art also teaches that the enhanced central gateway is connected to a plurality of electronic control units (ECUs) over one or more vehicle buses (i.e., in-vehicle network))), the gateway controller having a gateway storage (Parag. [0019]; (The art teaches that the enhanced central gateway also includes a processor, a memory, and a storage for applications and/or data)) and being configured to  
responsive to receiving a request to subscribe to a topic from the HMI controller, subscribe the HMI controller to the topic (Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribe to the topic to receive data to allow for display)),  
wherein the topic is organized under a domain, a type and a signal structure, the HMI controller is subscribed to the domain of the topic (Parag. [0005], Parag. [0017], Parag. [0022], Parag. [0034-0036], Parag. [0044], Parag. [0048], Parag. [0051], and Parag. [0054]; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribe to the topic to receive data to allow for display. The art teaches an electrical architecture of the vehicle may be separated into multiple domains, each working with its own level of data and information. A central network gateway (referred to herein as an enhanced central gateway or ECG), connects to all public vehicle networks and transforms raw data traversing the gateway into rich information. By using the ECG, the vehicle components within each domain may be developed and may operate without being constrained by the capabilities of components in other domains of the vehicle. The art teaches that ECUs’ examples are: a powertrain control module (PCM) 104-A may be configured to control engine and transmission components (i.e., topic domain); an , 
responsive to receiving a first message in a first format sent from the ECU via the in-vehicle network, convert the first message into a second format and process the first message to identify a message topic associated with the first message; and responsive to receiving a second message in the first format sent from the ECU via the in-vehicle network, convert the second message into the second format and process the second message to identify the message topic associated with the second message, (Parag. [0018-0019], Parag. [0034-0036], Parag. [0042], Parag. [0045], Parag. [0047], Parag. [0049-0050], Parag. [0053], and Fig. 6; (The art teaches that the data interface application may support a publish/subscribe data model. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages (i.e., first message and second message) and subscribers may receive messages. In some examples, a topic tree structure may be utilized by the data interface application to define a structure of the topics and sub-topics that are used in sending and receiving messages. Messages published by subscribers may be received by the ECG, and used to direct the ECG to send commands back over the vehicle buses. The art teaches that the ECG is connected to a plurality of electronic control units (ECUs) over one or more vehicle buses (i.e., in-vehicle network). The art teaches that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic (i.e., from each ECU, the ECG receives a message). The ECG converts raw (e.g., simple) data from the basic systems into information flows. The ECG identifies a topic that corresponds to the type of the raw data, and publishes the data in the indicated topic)),  
responsive to verifying the HMI controller is subscribed to the message topic, send the first message and the second message in the second format to the HMI controller (Parag. [0035-0036] and Parag. [0040]; (The art teaches that the data interface application may support a publish/subscribe data model. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages and subscribers may receive messages (i.e., first message and second message). In some examples, a topic tree structure may be utilized by the data interface application to define a structure of the topics and sub-topics that are used in sending and receiving messages. The ECG may support querying of the topics 402 to provide a listing of HMI-related information feeds (e.g., vehicle speed, current audio source, oil life, etc.), or a listing of non-HMI-related information feeds (e.g., internal vehicle engine timing characteristics, etc.))). 
responsive to verifying the first message is of a persistent value type, retain the first message in the gateway storage and publish the message to the message topic, responsive to verifying the second message is of a momentary update type, publish the message to the message topic without storing the second message in the gateway storage.
However, Petersen discloses responsive to verifying the first message is of a persistent value type, retain the first message in the gateway storage and publish the message to the message topic, responsive to verifying the second message is of a momentary update type, publish the message to the message topic without storing the second message in the gateway storage (Parag. [0056-0058], Parag. [0067-0069]; (The art teaches that under the vehicle-specific nodes, the topic tree may further include one or more vehicle topic nodes for communication to the specific vehicles. A vehicle may subscribe to the vehicle topic node 404 that correspond to the VIN or other unique identifier of the vehicle, so that the vehicle may be able to receive messages (i.e., first message and second message) in topics that specifically relate to the vehicle itself. A vehicle may subscribe to a time-sensitive update (i.e., momentary) vehicle topic node 404-A for receiving messages (such as time-sensitive commands) (i.e., second message) for the particular vehicle that are of a time-sensitive nature. Due to their time-sensitive nature, messages (i.e., second message) posted to the time-sensitive update vehicle topic node 404-A may time out and be removed from the topic (i.e., not being stored) if they are not received by the vehicle within an amount of time (e.g., an amount of time specified by the message, an amount of time common to all time-sensitive messages, etc.). As another example, a vehicle may subscribe to a non-time-sensitive vehicle topic node 404-B for receiving messages for the particular vehicle that not of a time-sensitive nature (e.g., non-time-sensitive commands) (i.e., first message). Updates, such as calendar updates, may be posted to the non-time-sensitive vehicle topic node 404-B, and may remain (i.e., stored) in the topic until received by the subscribed vehicle. The art teaches that the service delivery network may publish messages into topics of the topic tree for which updates are to be performed. As one possibility, the service delivery network may publish a command into a vehicle topic node 404 to cause a particular vehicle to be informed that an update should be performed for the vehicle. The art teaches that each command 302 may include a certain minimum set of data elements. These common elements may be referred to as the base command 302-A data elements, and may serve to 1 (e.g. to topic node 406-B (i.e., non-time sensitive) rather than to topic node 406-A (i.e., time sensitive)) to allow the message broker and service delivery network to maintain (i.e. store) information regarding the connected status of the vehicle. Parag. [0021] discloses that upon receiving the connection request by the broker, the broker may be configured to store the lost connection message in its persistence store along with the topic information indicating to what topic the lost connection message should be published)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the storage of the ECG taught by Thornburg to incorporate the persistence storage taught by Petersen. This would be convenient for maintaining data when a computer or other device is powered down (Parag. [0029]). 

Claim 2. 	Thornburg in view of Petersen discloses the vehicle of claim 1,  
Thornburg further discloses wherein the gateway controller is further configured to: 
		responsive to receiving a third message in the second format sent from the HMI controller, identify the third message topic of the second message, convert the third message from the second format to the first format, and end the third message to the second ECU in the first format (Parag. [0034-0037], Parag. [0042], Parag. [0048-0049], Parag. [0051], Parag. [0053] and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. Further, the art teaches that it should be noted that the information flows published to the topics may be two-way in addition to one-way. In an example, the response information may include information indicative of messages (i.e., a third message) that may be published by subscribers (i.e., HMI) to the topic to which the information feed is published or to other topics (i.e., third topic). These messages (i.e., third message) published by subscribers may be received by the ECG, and used to direct the ECG to send commands back over the vehicle buses. Accordingly, the ECG may provide a two-way, real-time transformation layer to allow the advances systems/cloud side to interact with the basic services of the vehicle (i.e., converting from second format to the first format)));  
publish the third message to the second message topic (Parag. [0047]; (The art teaches that acting as a publisher, the ECG transforms the data into a topic)); 
		identify a second ECU subscribed to the third message topic (Parag. [0003]; (The art teaches that the ECG subscribes at least a second ECU of the vehicle to the topic)). 

Claim 3. 	Thornburg in view of Petersen discloses the vehicle of claim 1,  
Thornburg further discloses wherein the HMI controller is further configured to: responsive to receiving the message from the gateway controller, output content of the message via a display (Parag. [0034-0037], Parag. [0042], Parag. [0048], Parag. [0051], Parag. [0053], and Fig. 8; (The art teaches that the publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. The topics are available to subscribers within the vehicle. The publish/subscribe model utilizes topics, also known as logical channels, through which the publisher (ECG) sends messages and subscribers may receive messages)).  



Claim 4. 	Thornburg in view of Petersen discloses the vehicle of claim 1, 
		Thornburg further discloses wherein the HMI controller is further configured to: communicate with a mobile device via a wireless transceiver through a wireless link; and send the message to the mobile device via the wireless link (Parag. [0022] and Parag. [0032]; (The art teaches that the ECG is connected to the communications network through various communications channels. These may include through a mobile device paired (i.e., wireless connection) to and connected to the infotainment system, and/or via an embedded modem of the connectivity components. For instance, autonomous vehicles may include a further communication channel for autonomous vehicle data and commands. The art that the infotainment system is configured to support voice command and BLUETOOTH (i.e., wireless) interfaces with the driver and driver carry-on devices)).  

Claim 5. 	Thornburg in view of Petersen discloses the vehicle of claim 4, 
Thornburg further discloses wherein the HMI controller is further configured to: receive a subscription input originated from the mobile device via the wireless link (Parag. [0022], Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. The art that the infotainment system is configured to support voice command and BLUETOOTH (i.e., wireless) interfaces with the driver and driver carry-on devices)).   

Claim 6. 	Thornburg in view of Petersen discloses the vehicle of claim 1, 
Thornburg further disclose wherein the HMI controller is further configured to: communicate with a remote server via a telematics control unit (TCU) through a cellular connection; and send the message to the remote server via the cellular connection (Parag. [0018], Parag. [0022], Parag. [0047], Fig. 8, and Claim 13; (The art teaches that an enhanced central gateway, in an in-vehicle network, provides services in support of dynamic human-machine interface (HMI). The art teaches that a connectivity controller such as a telematics control unit (TCU) configured to utilize an embedded modem to access networked devices external to the vehicle. The art teaches that the raw data may be made available as an information . The vehicle buses is a controller area network (CAN) bus, and the communication network is a wide-area cellular network)).

Claim 7. 	Thornburg in view of Petersen discloses the vehicle of claim 6,  
Thornburg further discloses wherein the HMI controller is further configured to receive a subscription input originated from the remote server via the cellular connection (Parag. [0047], and Claim 13; (The art teaches that the raw data may be made available as an information flow for use by advanced systems of the vehicle or by remote cloud services in communication with the vehicle over the network. The vehicle buses is a controller area network (CAN) bus, and the communication network is a wide-area cellular network)).    
		
Claim 11. 	Thornburg in view of Petersen discloses the vehicle of claim 1,  
		Thornburg further discloses wherein the gateway controller is further programmed to: responsive to receiving, from the HMI controller, a request for value of an update type topic which is not retained in the gateway storage, query the ECU about a current value of the topic requested (Parag. [0034-0037], Parag. [0042], Parag. [0050], Parag. [0053], and Fig. 8; (The art teaches that the ECG receives a data request from a cloud server. In response, the ECG requests the data (i.e., value) from a target ECU.  This request is performed over one or more vehicle buses of the vehicle connected to the ECG. The art teaches that the topics are available to subscribers within the vehicle. The publish/subscribe model utilizes topics, also known as logical channels, through which the publisher (ECG) sends messages and subscribers may receive messages))).  

Claim 18. 	Thornburg discloses a non-transitory computer-readable storage medium comprising instructions, when executed by a processor of a vehicle (Parag. [0005]), make the vehicle to: 
responsive to receiving a request for subscribing to a topic from a subscriber connected to the vehicle, subscribe the subscriber device to the topic (Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes ,  
responsive to receiving a message in a first format published from an electronic control unit (ECU) via an in-vehicle network, convert the message into a second format and process the message to identify a message topic associated with the message (Parag. [0018-0019], Parag. [0034-0036], Parag. [0042], Parag. [0045], Parag. [0047], Parag. [0050], Parag. [0053], and Fig. 6; (The art teaches that the ECG is connected to a plurality of electronic control units (ECUs) over one or more vehicle buses (i.e., in-vehicle network). The art teaches that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic. The ECG converts raw (e.g., simple) data from the basic systems into information flows. The ECG identifies a topic that corresponds to the type of the raw data, and publishes the data in the indicated topic)) using MQ telemetry transport (MQTT) protocol, 
responsive to verifying the topic the subscriber subscribed to matches the message topic, send the message in the second format to the subscriber (Parag. [0035-0036] and Parag. [0040]; (The art teaches that the data interface application may support a publish/subscribe data model. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages and subscribers may receive messages (i.e., second message). In some examples, a topic tree structure may be utilized by the data interface application to define a structure of the topics and sub-topics that are used in sending and receiving messages. The ECG may support querying of the topics 402 to provide a listing of HMI-related information feeds (e.g., vehicle speed, current audio source, oil life, etc.), or a listing of non-HMI-related information feeds (e.g., internal vehicle engine timing characteristics, etc.))).
Thornburg doesn’t explicitly disclose that the subscriber is a mobile device wireless; and identifying message topic associated with the message using MQ telemetry transport (MQTT) protocol.
However, Petersen discloses that the subscriber is a mobile device wireless (Parag. [0042]; (The art teaches processes executed by a vehicle computing system located in a vehicle, in certain embodiments, the exemplary processes may be executed at least in part by one or more computing systems external to and in communication with a vehicle computing system. Such a ; and identifying message topic associated with the message using MQ telemetry transport (MQTT) protocol (Parag. [0017]; (The art teaches that A vehicle-to-cloud communication protocol may be designed to provide communication between a vehicle-based computing system (VCS), such as a telematics unit (TCU) of a vehicle, and a service delivery network remote from the vehicle. The protocol may define a transport layer used to send message payloads between the VCS and the service delivery network, as well as a format for the payloads of the messages that are sent. The transport layer may utilize a publish/subscribe model for messaging transport, and the payload protocol may include a name/value pair model for the organization and serialization of the data structures being transported. In an example, message queue telemetry transport (MQTT) may be utilized as the transport protocol, and Google protocol buffers may be utilized as the payload protocol. Also see Parag. [0021])).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the publish/subscribe model taught by Thornburg to incorporate the publish/subscribe model taught be Petersen. This would be convenient to implement the publish/subscribe model using the MQTT to scale well in a power-efficient way. 















Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pandya et al. (US 2015/0193219) – Related art in the area of a method and apparatus for updating a configuration of a module to support different features (Abstract, a vehicle may gather vehicle build configuration information, and provide a vehicle identifier and the vehicle information to a server. The server may determine a feature set configuration of a configurable module of the vehicle based on the vehicle information and vehicle feature associations retrieved from a vehicle data source, and provide, in a message topic of a topic tree associated with the vehicle identifier to which the vehicle is subscribed, a notification to configure the configurable module. The vehicle may update a feature set configuration of a configurable module supporting a plurality of features based on the notification). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442